UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6522


ALTON ADAMS,

                    Plaintiff - Appellant,

             v.

DEPUTY DAVID PRITCHARD; JAY KOON, Lexington County Sheriff,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cv-01108-MGL)


Submitted: September 11, 2020                               Decided: September 30, 2020


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alton Adams appeals the district court’s order denying relief on his Fed. R. Civ. P.

60(b) motion, in which he sought reconsideration of the court’s prior order denying relief

on Adams’ 42 U.S.C. § 1983 complaint, and denying as moot his motion to appoint

counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Adams v. Pritchard, No. 3:17-cv-01108-MGL

(D.S.C. Apr. 2, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2